Citation Nr: 0412685	
Decision Date: 05/17/04    Archive Date: 05/25/04

DOCKET NO.  95-39 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for residuals of a back 
disability.  

2.  Entitlement to service connection for residuals of 
bilateral recurrent shoulder dislocations.  

3.  Entitlement to a rating in excess of 20 percent for 
recurrent subluxation or lateral instability in the right 
knee. 

4.  Entitlement to a total disability rating for compensation 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1970. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from adverse action by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  
In October 2003, the veteran was afforded a videoconference 
hearing pursuant to the provisions of 38 U.S.C.A. 
§ 7107(e)(2) (West 2002).  During this hearing, the 
undersigned Member of the Board was located in Washington, 
D.C., and the veteran was located at the RO. 

The procedural history of this case is complicated and has 
been somewhat prolonged.  A November 1994 rating decision 
confirmed a 10 percent rating for residuals of a right knee 
injury, status post arthrotomy.  The veteran filed a notice 
of disagreement (NOD) as to that decision in December 1994.  
An August 1995 rating decision increased the rating for 
residuals of a right knee injury, status post arthrotomy, 
from 10 percent to 20 percent under DC 5257, and a statement 
of the case (SOC) addressing the issue was completed in that 
month.  The veteran filed a substantive appeal in October 
1995, wherein he also raised the issues of entitlement to 
service connection for a low back disability and for 
residuals of bilateral shoulder separations, as well as a 
total disability rating for compensation based on individual 
unemployability (TDIU).  Entitlement to service connection 
for a back disorder had previously been denied in a June 1972 
rating decision, as to which the veteran did not file an 
appeal.  

Thereafter, all four issues listed on the first page herein 
were denied in a September 1998 rating decision, in response 
to which the veteran filed a notice of disagreement dated in 
October 1998.  However, a February 2000 SOC addressed only 
the issues of whether new and material evidence had been 
submitted to reopen a claim for service connection for a back 
disorder and entitlement to service connection for bilateral 
shoulder separations.  The issue of entitlement to a TDIU was 
addressed and denied in a rating decision dated in November 
2000, and the issue of entitlement to an increased rating for 
residuals of a right knee injury was addressed in a February 
2000 supplemental statement of the case (SSOC).  The veteran 
submitted a VA Form 9 in April 2000, checking the box therein 
expressing a desire to appeal all the issues previously 
addressed in an SOC or SSOC, thereby perfecting his appeal 
with respect to the first three issues as listed on the first 
page of the present decision.  

Thereafter, a July 2003 rating decision assigned a separate 
10 percent rating for arthritis of the right knee under DC 
5010, pursuant to VAOPGCPREC 23-97 (July 1, 1997).  An appeal 
regarding the propriety of that rating was not filed, and the 
matter is not before the Board at this time.  All four issues 
listed on the first page were addressed in a March 2003 SSOC. 

At his October 2003 hearing, the veteran and his 
representative submitted testimony concerning all four issues 
listed on the first page.  Reviewing this testimony in light 
of the filing of a timely NOD with respect to entitlement to 
a total disability rating for compensation based on 
individual unemployability, the Board finds this issue to be 
properly before the Board.  In making this determination, the 
Board recognizes that the issue of a TDIU was not addressed 
in an SOC, and that expression of disagreement with this 
issue following the March 2003 SSOC was not timely.  However, 
the RO did address this issue by rating action dated in 
February 2000, which can be viewed as a document completed in 
lieu of a statement of the case addressing the issue.  Thus, 
as correspondence from the veteran after this rating decision 
can be construed as a timely substantive appeal with respect 
to the issue of a total disability rating for compensation 
based on individual unemployability, the Board finds the 
issue to be properly before the Board. 

The Board in the decision below will reopen the issue of 
entitlement to service connection for a back disability, but 
remand the issue for further development.  The issue of 
entitlement to service connection for bilateral shoulder 
dislocations also requires additional development, and will 
be addressed in the remand that follows.  Finally, as the 
resolution of the two issues addressed in the remand will 
potentially affect that of the inextricably intertwined issue 
of entitlement to a total disability rating for compensation 
based on individual unemployability, adjudication of this 
issue must be deferred to the RO pending the adjudication of 
the other issues remanded thereto.   See Harris v Derwinski, 
1 Vet. App. 80 (1991).


FINDINGS OF FACT

1.  Service connection for a back disorder was denied by a 
June 1972 rating decision, and the veteran did not appeal 
that decision.  

2.  Evidence received since the June 1972 rating decision, 
principally a November 2003 private medical opinion linking a 
current back disability to service, bears directly and 
substantially upon the claim for entitlement to service 
connection for a back disability and, in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of this 
claim.

3.  The competent evidence of record is in approximate 
balance as to whether the residuals of a meniscectomy of the 
right knee include severe recurrent subluxation or lateral 
instability. 


CONCLUSIONS OF LAW

1.  Evidence received since the June 1972 rating decision 
denying entitlement to service connection for a back 
disability is new and material, and the claim for service 
connection for this disability is reopened.  38 U.S.C.A. §§ 
5103, 5103A, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2001), 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326 (2003).

2.  Giving the benefit of the doubt to the veteran, the 
criteria for a 30 percent rating for recurrent subluxation or 
lateral instability of the right knee are met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.71a, 
Diagnostic Code (DC) 5257 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicability of the Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

With regard to the VCAA, it appears clear in this case that 
all obtainable evidence identified by the appellant relative 
to the issues adjudicated in this decision has been obtained 
and associated with the claims folder.  The record on appeal 
is sufficient to resolve the matter as to whether the 
veteran's claim for service connection for a back disability 
should be reopened.  In addition, as the decision below will 
grant the maximum rating assignable for recurrent subluxation 
or lateral instability in the right knee, no useful purpose 
would be served by delaying the adjudication of this issue 
further to conduct additional development pursuant to the 
VCAA.  


II.  Legal Criteria/Analysis

A.  New and Material Evidence

VA must reopen a previously and finally disallowed claim when 
"new and material evidence is presented or secured."  38 
U.S.C.A. § 5108; see 38 U.S.C.A. §§ 7104(b), 7105(c); 38 
C.F.R. § 3.156(a) (2001).  The Board notes that the standard 
for materiality set forth in 38 C.F.R. § 3.156(a) was 
amended, effective on August 29, 2001, but that the 
regulation specifies that those amendments do not apply to 
claims, such as the claim here, pending prior to that date.  
See 38 C.F.R. § 3.156(a) (2003).  In any event, order to 
satisfy the applicable requirement, the evidence "must be 
both new and material."  Smith v. West, 12 Vet. App. 312, 
314 (1999).

New evidence is evidence "not previously submitted to agency 
decision makers [that] is neither cumulative nor redundant."  
38 C.F.R. § 3.156(a) (2001); see Smith, supra (if evidence 
was not in record at time of final disallowance of claim and 
is not cumulative of other evidence in record, it is new); 
see also Elkins v. West, 12 Vet. App. 209, 216 (1999) (en 
banc).

New evidence will be considered material only if it "bears 
directly and substantially upon the specific matter under 
consideration" and "by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (2001); see Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir.1998) (materiality requirement of 
38 C.F.R. § 3.156(a) (2001) is not focused on outcome 
determination but upon importance of complete record for 
evaluation of appellant's claim).  In addition, the Hodge 
decision stressed the low threshold for a finding of 
materiality, holding that under the regulation new evidence 
could be material if that evidence provides "a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings 
decision."  Hodge, supra at 1363.

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the veteran's claim, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet. App. 510 (1992).  See also Robinette v. 
Brown, 8 Vet. App. 69 (1995).

Applying these criteria to the veteran's claim, the Board 
notes initially that a June 1972 rating decision denied 
service connection for a back disability.  Because the 
veteran did not initiate an appeal as to that rating decision 
within one year of receiving notification, the Board finds 
that the June 1972 rating decision became final.  38 U.S.C. 
§ 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1972).

Based upon a review of the record, the Board finds that the 
veteran has submitted evidence that bears directly and 
substantially upon the claim for entitlement to service 
connection for a back disorder, and in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of this 
claim.  In particular, the Board finds a November 2003 
private medical opinion linking a current back disability to 
service to be material, as it is evidence which was not 
previously of record and which tends to demonstrate a 
connection between a back disorder and service.  Accordingly, 
the claim for service connection for a back disorder will be 
reopened.

B.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Gilbert, 1 Vet. App. at 
49.

Under 38 C.F.R. § 4.71a, DC 5257, a 20 percent rating is 
warranted for moderate recurrent subluxation or lateral 
instability.  A 30 percent rating under DC 5257 requires 
severe recurrent subluxation or lateral instability; this is 
the highest assignable rating under DC 5257. 

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Gilbert, 1 Vet. App. at 
49.

With the legal authority cited above in mind, the relevant 
facts will be briefly summarized.  During service, the 
veteran complained about right knee pain after playing 
football.  After service, he underwent an arthrotomy of the 
right knee to repair a tear of the medical meniscus.  
Thereafter, a June 1972 rating decision granted service 
connection for a right knee injury, status post arthrotomy, 
and assigned, following the expiration of a temporary 100 
percent rating for convalescence, a 10 percent rating under 
DC 5257.  This rating was continued until August 1995, at 
which time it was increased to 20 percent.  As noted in the 
Introduction, a separate 10 percent rating for arthritis of 
the right knee under Diagnostic Code 5010, pursuant to 
VAOPGCPREC 23-97, was assigned by a July 2003 rating 
decision.  The propriety of that rating is not an issue 
before the Board at this time. 

At his October 2003 hearing, the veteran testified that he 
suffers from severe instability in the right knee; that he 
requires a knee brace for his right knee; and that he must 
use a cane.  He testified that a total knee replacement has 
been recommended, but that he wants to wait until he is older 
to have this operation performed.  Treatment includes 
periodic physical therapy, and the veteran testified that his 
knee pain requires the regular use of pain medication and 
periodic injection of anti-inlammatories.  

The testimony summarized above is to a certain extent 
corroborated by reports from VA outpatient treatment in 
October 2003, at which time it was indicated the veteran had 
seen no improvement in his right knee pain with physical 
therapy, three Synvisc injections in the previous year, or 
his unloading knee brace.  It was also noted on these reports 
that the veteran was declining a total knee replacement until 
he was older.  The physical examination revealed 
patellofemoral crepitus, and pseudolaxity of the medial 
collateral ligament that the veteran was not able to correct 
to anatomic valgus position.  

In short, after reviewing the testimony and clinical reports 
summarized above, the Board finds that there is some positive 
evidence of record from which it could be concluded that 
there is "severe" disability due to instability in the 
right knee as contemplated by 38 C.F.R. § 4.71a, DC 5257.  
Such evidence includes the fact that the right knee 
disability is so severe, and non-responsive to several 
modalities of treatment, that a total right knee replacement 
is being contemplated.  While review of the record reveals 
some negative evidence which militates against an increase, 
we believe the probative weight of this evidence is in 
approximate balance with that of the positive.  As we find 
the evidence to be in relative equipoise in this matter, the 
Board concludes, resolving reasonable doubt in favor of the 
veteran, that the criteria for a 30 percent rating for 
recurrent subluxation or lateral instability in the right 
knee pursuant to the provisions of DC 5257 are met.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7; Gilbert 
v. Derwinski, 1 Vet. App. at 49.  

As noted above, the highest assignable rating under DC 5257 
is 30 percent.  Accordingly, the Board has also considered 
entitlement to higher rating on an extra-schedular basis 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1), which 
state that when the disability picture is so exceptional or 
unusual that the normal provisions of the rating schedule 
would not adequately compensate the veteran for his service-
connected disabilities, an extra-schedular evaluation may be 
assigned.

If the question of an extra-schedular rating is raised by the 
record or by the veteran before the Board, the correct course 
of action is for the Board to raise the issue and remand the 
matter if warranted for a decision in the first instance by 
the RO, which has the delegated authority to assign such a 
rating in the first instance, pursuant to 38 C.F.R. § 3.321.  
See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996).  To this end, the Board 
notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected right knee instability is alleged or demonstrated, 
nor is there any other evidence that this condition involves 
such disability that an extra-schedular rating would be 
warranted under the provisions of 38 C.F.R. § 3.321(b)(1).  
The Board therefore finds that further consideration or 
referral of this matter under the provisions of 38 C.F.R. § 
3.321 is not necessary or appropriate.

ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for a back disability 
is reopened, and the appeal is, to that extent, granted.  

Entitlement to a 30 percent rating for recurrent subluxation 
or lateral instability in the right knee is granted, subject 
to the regulations governing the payment of monetary 
benefits. 

REMAND

As indicated in the decision above, the record includes a 
November 2003 private medical opinion linking a present back 
disability to service, most specifically an automobile 
accident in August 1969.  This opinion also links a current 
disability due to recurrent bilateral shoulder dislocations 
to shoulder dislocations incurred during in-service football 
games.  Moreover, as the veteran at his October 2003 hearing 
averred that the knee disability could result in extra 
"stress" on his back, the Board finds that he has raised 
the issue of entitlement to service connection for a back 
disability on a secondary basis, pursuant to 
38 C.F.R. § 3.310.  

In light of the sworn testimony and private medical opinion 
discussed above, the Board finds that the veteran should be 
afforded a VA examination and an opinion, based on a 
comprehensive discussion of the in-service and post-service 
clinical evidence, that addresses the pertinent medical 
issues involved with the claims for service connection for 
back and shoulder disabilities as described below.  In 
addition, as the adjudication of the claim for a total 
disability rating for compensation based on individual 
unemployability must be deferred for the reasons stated in 
the Introduction above, this remand will afford the RO the 
opportunity to afford the veteran a social and industrial 
survey to assist in the adjudication of this claim.  

For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
for the following development.  VA will notify the veteran if 
further action is required on his part. 

1.  The RO should ensure that all 
notification and development action required 
by the Veterans Claims Assistance Act of 
2000, and subsequent interpretive authority, 
is fully complied with and satisfied.  This 
should include contacting the veteran to 
determine whether he has any additional 
pertinent records to submit.  Any such 
records identified should be obtained by the 
RO. 

2.  The veteran should be afforded an 
appropriate VA examination in which, 
following review of the veteran's claims file 
and this Remand, the examiner addresses the 
following:  

(a)  Is there any current disability due 
to a back disorder or shoulder 
dislocations that is at least as likely 
as not (i.e., to at least a 50-50 degree 
of probability) related to the veteran's 
military service, or is such a 
relationship unlikely (i.e., less than a 
50/50 probability)?  

(b)  If the examiner concludes that a 
back disorder or a disorder manifested by 
shoulder dislocations existed prior to 
service, then he/she should indicate 
whether it is at least as likely as not 
that either disorder was aggravated 
(i.e., underwent permanent worsening, as 
opposed to temporarily flare-ups) in 
service.  The examiner should be advised 
that the expression "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it would be just as 
medically sound to find in favor of 
causation as it is to find against it.

(c)  The examiner should state whether it 
is at least as likely as not that any 
portion of a current back disability is 
proximately related to or caused by the 
veteran's service-connected knee 
disability, or, if not so related, is 
aggravated (i.e., made permanently worse, 
to include as a result of "stress" or an 
altered gait pattern) by the service-
connected right knee disability. 

(d)  If it is concluded that it is 
unlikely that there is a current 
disability due to an in-service back 
disorder or shoulder dislocations as a 
result of service, the examiner should 
provide detailed reasons for rejecting 
the conclusion to the contrary by C.M.B., 
M.D., in his November 2003 opinion in the 
file.  

3.  Schedule the veteran for a VA social 
and industrial survey in order to clarify 
the impact of his medical, social, 
educational, and employment history upon 
his current employability.  The social 
worker should elicit and set forth 
pertinent facts regarding the veteran's 
medical history, education, employment 
history, social adjustment, and current 
behavior and health.  The examiner should 
offer an assessment of the veteran's 
current functioning, and identify the 
conditions that limit his employment 
opportunities.  Any potential employment 
opportunities should be identified.

4.  Following the completion of the 
development requested above, the RO 
should adjudicate the claims for service 
connection for residuals of a back 
disability, entitlement to service 
connection for residuals of bilateral 
recurrent shoulder dislocations, and 
entitlement to a total disability rating 
for compensation based on individual 
unemployability.  If the decision with 
respect to any of these claims is adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case to include a 
summary of the evidence, including any 
additional evidence obtained as a result 
of the development requested above, and 
all pertinent regulations, including the 
VCAA.   

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




_______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



